DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, 8-13, and 18-24, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,819,945. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in the claims 1-6 of U.S. Patent No. 10,819,945, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that the claims 1-6 of U.S. Patent No. 10,819,945, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-6 of U.S. Patent No. 10,819,945, including the feature of a control console, the control console having a first input configured to select a video recording input to include image data from both the first video camera and the second video camera or to include image data from only the first video camera, wherein the video recording input of both the image data from the first video camera and the second video camera is a picture in picture image as presented in claim 1 of the present Application. (See claim 4 of U.S. Patent No. 10,819,945).
With regard to claim 2, the feature of wherein the system is configured to record two separate stereo audio signals from the first microphone, the second microphone, and the third microphone as specified thereof is present in claim 12 of U.S. Patent No. 10,819,945.

With regard to claim 4, the feature of wherein the system is configured to selectively record one or two audio signals from a combination of the first microphone, the second microphone, or the third microphone, and the selection is possible between two audio signals recorded monaural, two audio signals recorded stereo, one audio signal recorded monaural and a second audio signal recorded stereo as specified thereof is present in claim 13 of U.S. Patent No. 10,819,945.
 With regard to claim 5, the feature of wherein the control console is configured to receive at least one input from a user to control a combination of signals to be recorded originating from the first video camera, the second video camera, the first microphone, the second microphone, the third microphone, or a combination thereof as specified thereof is present in claim 10 of U.S. Patent No. 10,819,945.
With regard to claim 8, the feature of wherein a second input of the control console is configured to select an audio recording input to include audio data to be recorded originating from the first microphone, the second microphone, the third microphone, or a combination thereof as specified there of is present in claim 5 of U.S. Patent No. 1,819,945
With regard to claim 9, the feature of further comprising an output conduit having a multiple cables for connection to a reporter console as specified thereof is present in claim 6 of U.S. Patent No. 1,819,945
With regard to claim 10, the feature of wherein the multiple cables includes a First cable terminating in a headphone jack for providing undelayed audio for headphone monitoring, a second 
With regard to claim 11, the feature of further comprising an audio mixer comprising voice limiter, audio distribution amplifier, line level correction as specified thereof is present in claim 8 of U.S. Patent No. 1,819,945.
With regard to claims 12 and 18, further comprising a stereo audio delay unit configured to synchronize a live audio feed with a delayed video feed recorded to the first recording device as specified thereof is present in claim 9 of U.S. Patent No. 1,819,945.
With regard to claim 13, the feature of further comprising a universal control button for starting, stopping, and pausing the first video camera, the second video camera, the first microphone, the second microphone, and the third microphone simultaneously as specified thereof is present in claim 10 of U.S. Patent No. 1,819,945.
With regard to claim 19, the feature of wherein the system is configured to record two separate stereo audio signals from the first microphone, the second microphone, and the third microphone where a first stereo audio signal is configured to be recorded on both audio channels from the first microphone, and a second stereo audio signal is configured to be recorded the first microphone, the second microphone, and the third microphone simultaneously as specified thereof is present in claim 14 of U.S. Patent No. 1,819,945.
With regard to claim 20, the feature of wherein the system is configured to selectively record one or two audio signals from a combination of the first microphone, the second microphone, or the third microphone, and the selection is possible between two audio signals recorded monaural, two audio signals recorded stereo, one audio signal recorded monaural and a second audio signal recorded stereo as specified thereof is present in claim 13 of U.S. Patent No. 1,819,945.

With regard to claim 22, the feature of wherein a second input of the control console is configured to select an audio recording input to include audio data to be recorded originating from the first microphone, the second microphone, the third microphone, or a combination thereof as specified thereof is present in claim 5 of U.S. Patent No. 1,819,945.
With regard to claim 23, the feature of further comprising an output conduit having a multiple cables for connection to a reporter console, wherein the multiple cables includes a first cable terminating in a headphone jack for providing undelayed audio for headphone monitoring, a second cable for providing a live digital audio feed, and a third cable configured to couple to a microphone input jack as specified thereof is present in claim 7 of U.S. Patent No. 1,819,945.
With regard to claim 24, the feature of further comprising a universal control button for starting, stopping, and pausing the first video camera, the second video camera, the first microphone, the second microphone, and the third microphone simultaneously as specified thereof is present in claim 10 of U.S. Patent No. 1,819,945.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yliaho et al disclose an orientation based microphone selection apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        February 16, 2022.